Order entered January 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01371-CV

                              KEITH WAGONER, Appellant

                                              V.

                            DALLAS TEXAS, ET AL, Appellee

                                    No. 05-14-01564-CV

                             DARRON T. WILSON, Appellant

                                              V.

                           DALLAS COUNTY, ET AL., Appellee


                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-13-31197

                                          ORDER
       Upon review of the notices of appeal and clerk’s records in the above captioned appeals,

Cause No. 05-14-01371-CV, Wagoner v. Dallas Texas, and Cause No. 05-14-1564-CV, Wilson

v. Dallas County, the Court concludes that there is a substantial overlap among the issues

presented in the cases because both appeals arise from the same judgment of the trial court.

Accordingly, on its own motion the Court CONSOLIDATES Cause No. 05-14-01371-CV and
Cause No. 05-14-1564-CV.          The Court ORDERS the Clerk of the Court to remove all

documents from file No. 05-14-1564-CV and refile them in No. 05-14-01371-CV and to treat

No. 05-14-1564-CV as a closed case. The Court orders all future pleadings to be filed only in

Cause No. 05-14-01371-CV.

         Appellants shall file their briefs on the merits within thirty (30) days of the date of this

order.




                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE